 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY J. LODGE
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5   Email: jeffrey.lodge@usdoj.gov
 6   Attorneys for the United States

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   JOHANA MARTINEZ,                                   )   Case No. 1:16-cv-01556 LJO-SKO
                                                        )
11                          Plaintiff,                  )
                                                        )   STIPULATION TO EXTEND
12   v.                                                 )   DEADLINE TO FILE PRE-TRIAL
                                                        )   CONFERENCE STATEMENT AND
13   UNITED STATES OF AMERICA,                          )   TO CONTINUE PRE-TRIAL
                                                        )   CONFERENCE; ORDER
14                          Defendant.                  )
                                                        )
15                                                      )
                                                        )
16                                                      )
17

18          Plaintiff Johana Martinez (“Plaintiff”) and Defendant United States (“Defendant”),

19   (collectively “the parties”), stipulate, by and through their undersigned counsel, and request that the

20   deadline to file the pre-trial conference statement be continued from January 30, 2019, to February

21   20, 2019, and that the pre-trial conference be continued accordingly based on the following:

22          At the end of the day on December 21, 2018, the appropriations act that had been funding the

23   Department of Justice expired and appropriations to the Department lapsed. The Department does

24   not know when funding will be restored.

25          Absent an appropriation, Department of Justice attorneys and employees of the federal

26   appellant are prohibited from working, even on a voluntary basis, except in very limited

27   circumstances, including “emergencies involving the safety of human life or the protection of

28

29   STIPULATION TO EXTEND DEADLINE TO FILE PRE-TRIAL CONFERENCE STATEMENT AND TO CONTINUE PRE-TRIAL CONFERENCE;
     [PROPOSED] ORDER                                                              1
30
 1   property.” 31 U.S.C. § 1342. That exception is not deemed to include most civil cases. Indeed, the

 2   undersigned Assistant U.S. Attorney is furloughed until appropriations to the Justice Department are

 3   restored.

 4          Undersigned counsel therefore requests a continuance of approximately three weeks until

 5   Congress has restored appropriations to the Department. If this request is granted, undersigned

 6   counsel will notify the Court promptly after Congress has appropriated funds for the Department, and

 7   will propose rescheduling as appropriate.

 8          For these reasons, the parties request that the court continue the deadline to file the pre-trial

 9   conference statement from January 30, 2019, to February 20, 2019, and continue the pre-trial

10   conference from February 6, 2019, to February 28, 2019, or as soon thereafter as possible.

11                                                         Respectfully submitted,

12   Dated: January 14, 2019                               McGREGOR W. SCOTT
                                                           United States Attorney
13

14                                                 By:      /s/Jeffrey J. Lodge
                                                           JEFFREY J. LODGE
15                                                         Assistant U.S. Attorney
                                                           Attorneys for the United States
16
     Dated: January 14, 2019                               ROBINS CLOUD LLP
17
                                                   By:     /s/Ari Friedman
18                                                         Ari Friedman
                                                           Attorneys for Plaintiff
19

20                                                    ORDER

21          The deadline to file the pre-trial conference statement is February 20, 2019, and the pre-trial

22   conference be continued to February 28, 2019 at 8:15 a.m..

23
     IT IS SO ORDERED.
24

25      Dated:     January 15, 2019                          /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
26
27

28

29   STIPULATION TO EXTEND DEADLINE TO FILE PRE-TRIAL CONFERENCE STATEMENT AND TO CONTINUE PRE-TRIAL CONFERENCE;
     [PROPOSED] ORDER                                                              2
30
